Case 6:20-cv-00578-ADA Document 10 Filed 03/12/20 Page 1of1

IN THE UNITED STATES DISTRICT COURT ws ERK. u

Stepan Ss.
FOR THE WESTERN DISTRICT OF TEXAS 8%. BRN Big STR

WACO DIVISION ~

STANDING ORDER REGARDING CORONAVIRUS (COVID-19) AND COURT
PROCEEDINGS

If any party or counsel finds that a hearing, deposition, mediation, or trial may cause a
person to travel or act contrary to official guidance or precautions regarding the COVID-19 virus,
the party or counsel shall timely request to postpone the relevant hearing, deposition, mediation, or
trial or allow it by teleconference, videoconference, or other method. If the parties cannot reach an
agreement, any party may bring their request to the Court by phone or written request.

The Court plans, as of now, to proceed with in-person Markman hearings as previously
scheduled. If any party or counsel believes an alternative arrangement is necessary, the party or
counsel shall confer with the opposing party or parties regarding the appropriate means to
accommodate the request. For example, a client restricted from traveling may be able to participate
in the Markman via videoconference. If the parties cannot reach an agreement, they may bring to
the Court a timely request for accommodation. The Court will consider postponing the Markman
hearing only if it is convinced that no other alternative arrangement is satisfactory.

This Order shall immediately apply to all cases assigned to the undersigned and Magistrate
Judge Jeffrey C. Manske, and shall remain in effect until further order of the Court.

SIGNED this 12th day of March, 2020.
‘
fF, > r i \ /\ '
( ie —\ NO : \ Apes on)
\

 

ALAN D ALBRIGHT \
UNITED STATES DISTRICT JUDGE
